DETAILED ACTION
This is a Final Office action is in response to communications filed on May 17th, 2021. Claim 1-19 have been examined in this application. The Information Disclosure Statement (IDS) filed on May 17th, 2021 has been acknowledged.

Priority
This application claims priority to and is a continuation of U.S. Patent Application No. 14/824,544, filed August 12, 2015, the disclosure of which is fully incorporated by reference. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged (See 37 CFR 1.78, and MPEP § 211 et seq.).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 18, and 27-28, U.S. Patent No. 10425777. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the same method steps and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the 
For reference, the following table matches the narrower limitations of method claim 1 of the patented parent application no. 14,824,544 (Pat. 10425777) with the similar limitations of method claim of current child Application No. 16,530,399:
Claim 1 of Patented Application 10425777
Claim 1 of Application 16,530,399
A system for communicating a message in response to placement of a product within a receptacle, the system comprising:
A system for communicating a message in response to placement of a product proximate to a mobile electronic device, the system comprising: 
a receptacle configured to receive a packaged product, the receptacle comprising: a sensor configured to extract information from a token that 

and a mobile electronic device comprising a processor, a computer-readable memory, a wireless receiver that is operable to detect a signal emitted by the wireless transmitter of the receptacle, a transmitter, and programming instructions comprising an installed application that is configured to cause the processor to:
and a mobile electronic device comprising a processor, a computer-readable memory, a wireless receiver that is operable to detect a signal emitted by the wireless transmitter of the product package, a transmitter, and programming instructions configured to cause the processor to:
detect the signal, analyze the signal and extract the information from the signal, retrieve user information for a user who is associated with the installed application, 
generate a message that corresponds to the extracted information, and cause the transmitter of the mobile electronic device to send the message via a wireless communication protocol, wherein:
detect the signal, analyze the signal and extract token information from the signal, retrieve user information for a user who is associated with the mobile electronic device, 
generate a message that corresponds to the extracted information, and cause the transmitter of the mobile electronic device to send the message via a wireless communication protocol.
the receptacle comprises a beverage holder, the packaged product comprises a beverage container on which the token is applied, and the range of the sensor comprises an interior of the receptacle so that the sensor reads the token when the beverage container is placed in the beverage holder.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-11 is/are drawn to system claims (i.e., a manufacture) and Claims 12-19 is/are drawn to method claims (i.e., a process). As such, claims 1-19 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.  
Claim 1: A system for communicating a message in response to placement of a product proximate to a mobile electronic device, the system comprising: 
a product package comprising a token that includes a power source and a wireless transmitter; 
and a mobile electronic device comprising a processor, a computer-readable memory, a wireless receiver that is operable to detect a signal emitted by the wireless transmitter of the product package, a transmitter, 
and programming instructions configured to cause the processor to: detect the signal, analyze the signal and extract token information from the signal, 
retrieve user information for a user who is associated with the mobile electronic device, 
generate a message that corresponds to the extracted information, 
transmitter of the mobile electronic device to send the message via a wireless communication protocol.
The claimed invention is directed to communicating a message to user based on received and detected signal via wireless communication protocol. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the advertising, marketing or sales activities or behaviors, then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas. 
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
	Independent claim(s) 12 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a 
The claim(s) recite the additional elements/limitations of
“A system … to a mobile electronic device, the system comprising: 
a product package comprising a token that includes a power source and a wireless transmitter; 
and a mobile electronic device comprising a processor, a computer-readable memory, a wireless receiver … wireless transmitter of the product package, a transmitter, 
and programming instructions configured to cause the processor to: … mobile electronic device, … transmitter of the mobile electronic device to send the message via a wireless communication protocol” (Claims 1 and 12)
The claim(s) recite the additional elements/limitations of “A system … to a mobile electronic device, the system comprising: a product package comprising a token that includes a power source and a wireless transmitter; and a mobile electronic device comprising a processor, a computer-readable memory, a wireless receiver … wireless transmitter of the product package, a transmitter, and programming instructions configured to cause the processor to: … mobile electronic device, … transmitter of the mobile electronic device to send the message via a wireless communication protocol” (Claims 1 and 12), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
A system … to a mobile electronic device, the system comprising: a product package comprising a token that includes a power source and a wireless transmitter; and a mobile electronic device comprising a processor, a computer-readable memory, a wireless receiver … wireless transmitter of the product package, a transmitter, and programming instructions configured to cause the processor to: … mobile electronic device, … transmitter of the mobile electronic device to send the message via a wireless communication protocol” (Claims 1 and 12), additionally serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., receiving, analyzing information and communicating information). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
The recited additional element(s) of “extract token information from the signal, retrieve user information for a user … send the message via a wireless communication protocol” (Claims 1 and 12), is additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because the collection of the see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-11 and 13-19 fails to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions of “A system … to a mobile electronic device, the system comprising: a product package comprising a token that includes a power source and a wireless transmitter; and a mobile electronic device comprising a processor, a computer-readable memory, a wireless receiver … wireless transmitter of the product package, a transmitter, and programming instructions configured to cause the processor to: … mobile electronic device, … transmitter of the mobile electronic device to send the message via a wireless communication protocol” (Claims 1 and 12), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 
The recited additional element(s) of “A system … to a mobile electronic device, the system comprising: a product package comprising a token that includes a power source and a wireless transmitter; and a mobile electronic device comprising a processor, a computer-readable memory, a wireless receiver … wireless transmitter of the product package, a transmitter, and programming instructions configured to cause the processor to: … mobile electronic device, … transmitter of the mobile electronic device to send the message via a wireless communication protocol” (Claims 1 and 12), merely to generally link the use of the judicial exception to a particular technological environment or field of use. This/these see MPEP 2106.05(h)). 
The recited additional element(s) of “extract token information from the signal, retrieve user information for a user … send the message via a wireless communication protocol” (Claims 1 and 12), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising/marketing. These limitations therefore do not qualify as “significantly more”. (See MPEP 2106.05(d)). This conclusion is based on a factual determination.  
The determination that these functions are conventional/generic computer functions is demonstrated by Applicant’s own disclosure [0065], “Examples of communication ports may include, without limitation, transmitter components, receiver components, antenna, NFC tags, Bluetooth tags, and other similar components. A communication port 540 may be attached to a communications network, such as the Internet or an intranet …” Thus the Supreme Court has held that “appending conventional steps, specified at a high level of generality” is not “enough” to supply an “inventive concept.” Alice Corp., slip op. at 12 (quoting Mayo, slip op. at 14, 8, 3). Rather, the limitation must supply an improvement to the technology or functioning of the computer beyond generally linking the use of the abstract idea to a particular technological wireless communication protocol, is similar to “Receiving or transmitting data over a network, e.g., using the Internet to gather data” by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; or “Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition), is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2-11 and 13-19 fails to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim(s) 1, 3, 5, 7, 12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. 20160055360 by (“Haugarth”) in view of U.S Pub. 20150088620 by (“Wittek”).
Claims 1 and 12, Haugarth discloses, system for communicating a message in response to placement of a product proximate to a mobile electronic device, the system comprising (“Through network interfaces 162 and communication networks 150, targeted marketing and/or advertising campaigns could use a variety of channels for delivering highly targeted marketing messages, including reaching customers on their mobile devices 122 and/or on digital displays 140 located in targeting zones 110. Content displayed in those campaigns and could be related to specific products in which the customer has demonstrated an interest and/or has purchased”) (0039):
and a wireless transmitter (wireless transmitter is associated with beacon) (“beacons 120, which are communication devices capable of transmitting signals to and/or receiving signals from mobile devices 122”) (0024);
and a mobile electronic device comprising a processor, a computer-readable memory, a wireless receiver that is operable to detect a signal emitted by the wireless transmitter of the product package, a transmitter, and programming instructions configured to cause the processor to (the underline limitation is taught by Wittek, however it is very well known from Haugarth 
detect the signal, analyze the signal and extract token information from the signal (“a processor to encode detected RFID tag details directly into beacon signals transmitted by the broadcasting device. The mobile device then transfers this RFID data and beacon signal data back to the data processing system, which is operative to extract and pair the RFID tag movement event and customer identification details” and “CRM engine 176 executed by processor 164 uses the aforementioned conversion table to extract RFID tag 132 information from the beacon (e.g., iBeacon.TM. or other beacon protocol) major and minor values and extract location information related to the beacon location, for example by using the beacon's MAC address that was previously registered to a tracking zone 110. As a result, when paired with the corresponding registered mobile account ID in the customer database 178, beacon event data 174 links specific customers to RFID tags 132, and thus interaction with specific products, in a specific tracking zone 110 at a specific point in time”) (0021 and 0038, 0024),
retrieve user information for a user who is associated with the mobile electronic device (“Data storage 170 illustratively further includes customer databases 178, which includes information regarding potential, current and/or former customers of the organization. Information stored in customer databases 178 includes all available information related to individual customers, including a unique client ID, online account ID, mobile account ID, name, gender, age, mobile device type, mobile phone number, email address, social media accounts, and “The software is executed by processor(s) of the mobile device 122 to passively send signals, which are configured for receipt by beacons 120 inside of tracking zones 110, that contain a unique mobile ID, which has been registered in customer database 178”) (0031 and 0044)
generate a message that corresponds to the extracted information (“targeted marketing and/or advertising campaigns could use a variety of channels for delivering highly targeted marketing messages, including reaching customers on their mobile devices 122 and/or on digital displays 140 located in targeting zones 110. Content displayed in those campaigns and could be related to specific products in which the customer has demonstrated an interest and/or has purchased”) (0039), 
and cause the transmitter of the mobile electronic device to send the message via a wireless communication protocol (Under BRI, mobile device communicates with other devices that sends information i.e. messages) (“the mobile device communicates with the data processor using short-range or medium-range wireless communication, such as Bluetooth technology and/or Apple's iBeacon.TM. technology for example, although other suitable communication technology may be used”) (0019-0020).
Haugarth specifically doesn’t disclose, a product package comprising a token that includes a power source and that is operable to detect a signal emitted by the wireless transmitter of the product package, however Wittek discloses, a product package comprising a token that includes a power source (i.e. a token is associated with active RFID with a battery) (“products may include an RFID embedded directly into the products … The RFID may be an active type powered by a battery”) (0036),
that is operable to detect a signal emitted by the wireless transmitter of the product package (i.e. electronic identification module comprise of any, an electronic Radio Frequency Identification Device (RFID) tag, a security chip, or other electronic means which may be used to uniquely identify and is attached on a product to detect electronic device such as mobile device to receive the transmitted signal by an electronic identification module) (“the user's smart phone may be adapted to detect whether or not a reusable coffee cup is within its vicinity using an electronic identification module sensor”) (0049).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, a mobile electronic device comprising a processor, a wireless receiver that is operable to detect the signal, analyze the signal and extract token information, retrieve user information for a user who is associated with the mobile electronic device and generate a message that corresponds to the extracted information, as disclosed by Haugarth, a product package comprising a token that includes a power source and that is operable to detect a signal emitted by the wireless transmitter of the product package, as taught by Wittek for the purpose to associate an RFID tag with a user through the user's communication device, the retail store may then track the identity of the individual coming into the store based on the RFID tag.
Further, the additional limitation from Method Claim 12, 
Haugarth discloses, reading, using a sensor of the mobile electronic device (“the mobile device 122 broadcasts its identity to a sensor, which allows a computer system to match customers to RFID tags detected in the same area at the same time”) (0042).
Haugarth specifically doesn’t disclose, information from a token printed on a product package of the product, however Wittek discloses, information from a token printed on a product package of the product (i.e. a token is associated with electronic identification module that is attached to a product) (“an electronic identification module which may be attached to or embedded within a reusable container or carry product”) (0007).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, a mobile electronic device comprising a processor, a wireless receiver that is operable to detect the signal, analyze the signal and extract token information, retrieve user information for a user who is associated with the mobile electronic device and generate a message that corresponds to the extracted information, as disclosed by Haugarth, information from a token printed on a product package of the product, as taught by Wittek for the purpose to associate an RFID tag with a user through the user's communication device, the retail store may then track the identity of the individual coming into the store based on the RFID tag.

Claims 3 and 14, Haugarth discloses, wherein: the mobile electronic device also comprises a geographic location sensor (i.e. mobile device includes GPS coordinates i.e. smart phone includes geographic location sensor to collect GPS coordinate data) (“Mobile device data 173 includes mobile device location data, customer identity data, mobile account ID, signal strength data, time stamp information, and in some embodiments, beacon event data 174. In the illustrated embodiment, beacon event data 174 consists of records for each contact made between a beacon 120 and a properly configured mobile device 122, with details of customer and/or device identity stored, such as mobile account ID, along with time stamp, signal strength and location data, such as GPS coordinates, beacon MAC address and tracking zone 110 ID, associated with the contact”) (0030, 0022);
and the instructions to generate the message also comprise causing the message to include a geographic location information detected by the geographic location sensor for a time at which the electronic device detected the signal from the product package (“Mobile device data 173 includes mobile device location data, customer identity data, mobile account ID, signal strength data, time stamp information, and in some embodiments, beacon event data 174. In the illustrated embodiment, beacon event data 174 consists of records for each contact made between a beacon 120 and a properly configured mobile device 122, with details of customer and/or device identity stored, such as mobile account ID, along with time stamp, signal strength and location data, such as GPS coordinates, beacon MAC address and tracking zone 110 ID, associated with the contact”) (0030, 0022).

Claims 5 and 16, Haugarth discloses, further comprising additional instructions that are configured to cause the processor of the mobile electronic device to: receive, in response to the sent message, a marketing communication (“one or more digital displays 140, such as an LCD screen, capable of displaying marketing messages” and “targeted marketing and/or advertising campaigns, including campaigns displayed on customer mobile devices 122, such as push notifications, or campaigns displayed on digital displays 140”) (0024 and 0031);
and present, on a display of the mobile electronic device, the marketing communication to the user (“campaigns displayed on digital displays”) (0031).

Claims 7, Haugarth discloses, wherein the marketing communication comprises a product mapping database comprising information relating to at least one of the following: a plurality of users associated with the product, one or more products purchased by the user in a time period, or one or more products purchased by the user in a geographical location (“Information stored in customer databases 178 includes all available information related to individual customers, including a unique client ID, online account ID, mobile account ID, name, gender, age, mobile device type, mobile phone number, email address, social media accounts, purchase history, marketing segment info, etc.” and “Content displayed in those campaigns and could be related to specific products in which the customer has demonstrated an interest and/or has purchased”) (0031 and 0039, 0030).

Claims 2, 6, 13, and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over U.S Pub. 20160055360 by (“Haugarth”) in view of U.S Pub. 20150088620 by (“Wittek”) in view of US Pub. 20090084850 (“Silverbrook”).
Claims 2 and 13, Haugarth discloses, wherein the instructions to generate the message that corresponds to the extracted information comprise instructions to (“targeted marketing and/or advertising campaigns could use a variety of channels for delivering highly targeted marketing messages, including reaching customers on their mobile devices 122 and/or on digital displays 140 located in targeting zones 110. Content displayed in those campaigns and could be related to specific products in which the customer has demonstrated an interest and/or has purchased”) (0039):
and generate the message for the marketing entity so that the message includes an identifier of the product and the user information (i.e. RFID tags attached to products itself is an identifier and customer mobile devices detected along identifies the user) (“the RFID tags are attached to a retail product, such as an article of clothing, a food product, an electronics product, or other suitable product for sale, for example. In one embodiment, customer mobile devices are and “targeted marketing and/or advertising campaigns could use a variety of channels for delivering highly targeted marketing messages, including reaching customers on their mobile devices 122 and/or on digital displays 140 located in targeting zones 110. Content displayed in those campaigns and could be related to specific products in which the customer has demonstrated an interest and/or has purchased”) (0020 and 0039).
Haugarth specifically doesn’t disclose, identify a marketing entity that is associated with the packaged product, however Silverbrook  discloses, identify a marketing entity that is associated with the product (“FIG. 105 shows a shopping trolley or cart 6100 fitted with one or two scanning devices 6101, which operate to sense product items 201 positioned in a sensing region 6102 corresponding to the opening of the shopping receptacle … as product items are inserted into the receptacle 6100, the scanning device(s) 6101 scan the product item and detect coded data tags provided thereon, allowing the item ID of the product item to be determined”) (0850-0851).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, a product package comprising a token that includes a power source and a wireless transmitter, and a mobile electronic device comprising a processor, a wireless receiver that is operable to detect a signal emitted by the wireless transmitter of the product package to detect the signal, analyze the signal and extract token information, retrieve user information for a user who is associated with the mobile electronic device and generate a message that corresponds to the extracted information, as disclosed by Haugarth, identify a marketing entity that is associated with the packaged product, as taught by Silverbrook for the 

Claims 6 and 17, Haugarth specifically doesn’t disclose, marketing communication comprises a video that is associated with the packaged product, however Silverbrook discloses, wherein the marketing communication comprises a video that is associated with the packaged product (“the delivered message and the embedded advertising may include images, graphics, audio, video and Web page content”) (0801).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, a product package comprising a token that includes a power source and a wireless transmitter, and a mobile electronic device comprising a processor, a wireless receiver that is operable to detect a signal emitted by the wireless transmitter of the product package to detect the signal, analyze the signal and extract token information, retrieve user information for a user who is associated with the mobile electronic device and generate a message that corresponds to the extracted information, as disclosed by Haugarth, marketing communication comprises a video that is associated with the packaged product, as taught by Silverbrook for the purpose to allow individual product items to be uniquely identified and thereby tracked to facilitate the profiling of product usage, and improve the customer experience.

Claims 4 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over U.S Pub. 20160055360 by (“Haugarth”) in view of U.S Pub. 20150088620 by (“Wittek”) in view of US Pub. 20150317698 (“Kalyvas”).
Claims 4 and 15, Haugarth discloses, wherein the instructions to generate the message that corresponds to the extracted information comprise instructions to: identify a social media application that is installed in the mobile electronic device (“Information stored in customer databases 178 includes all available information related to individual customers, including a unique client ID, online account ID, mobile account ID, name, gender, age, mobile device type, mobile phone number, email address, social media accounts, purchase history, marketing segment info, etc. Data storage 170 also includes CRM engines 176 which include program code executable by processor(s) 164 to provide an interface for an organization, or their 3.sup.rd party partners, to view, manipulate, correlate and take action on data and devices connected in the data processing environment” and “the customer sets up and configures the software on their mobile device 122 by installing a mobile application (app), which registers corresponding unique mobile account IDs on the mobile device 122 and in the customer database”) (0031 and 0036).
Haugarth specifically doesn’t disclose, generate the message as an instruction that will cause the social media application to post a communication to a social media account that is associated with the user, however Kalyvas discloses, and generate the message as an instruction that will cause the social media application to post a communication to a social media account that is associated with the user, wherein the posted communication includes an identifier of the packaged product (“Post to one or more social networks may be accomplished with the use of the Application Program Interface (“API”) of each respective social network” and “platform server comprising a database containing data relating to a social network account associated with the purchaser on a social network; and using the social network account to transmit to the social network for display to others a message from the purchaser associating the online transaction and 0005, 0046-0048).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, a product package comprising a token that includes a power source and a wireless transmitter, and a mobile electronic device comprising a processor, a wireless receiver that is operable to detect a signal emitted by the wireless transmitter of the product package to detect the signal, analyze the signal and extract token information, retrieve user information for a user who is associated with the mobile electronic device and generate a message that corresponds to the extracted information, as disclosed by Haugarth, generate the message as an instruction that will cause the social media application to post a communication to a social media account that is associated with the user, as taught by Kalyvas for the purpose to communicate to user’s connection to increase sales.

Claims 8-9, 11 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over U.S Pub. 20160055360 by (“Haugarth”) in view of U.S Pub. 20150088620 by (“Wittek”) in view of US Pub. 20080289235 (“Free”).
Claim 8, Haugarth specifically doesn’t disclose, receptacle with display and message comprises a media file that is playable on the display upon receipt, however Free discloses, wherein: the product package further comprises a processor, a display, and a computer-readable memory (“computer-readable medium accessible by processor 320. A computer-readable medium may include one or more memory devices and/or carrier waves”) (0027); 
the computer-readable memory of the product package comprises programming instructions that are configured to receive, in response to the sent message, a marketing communication that comprises a media file (“Receptacle 110 may receive the ad and display the ad via display 220, as illustrated in FIG. 5B”) (0036, 0012);
and cause the processor and display of the product package to play the media file on the display upon receipt (“Receptacle 110 may receive the ad and display the ad via display 220, as illustrated in FIG. 5B”) (0036).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, a product package comprising a token that includes a power source and a wireless transmitter, and a mobile electronic device comprising a processor, a wireless receiver that is operable to detect a signal emitted by the wireless transmitter of the product package to detect the signal, analyze the signal and extract token information, retrieve user information for a user who is associated with the mobile electronic device and generate a message that corresponds to the extracted information, as disclosed by Haugarth, receptacle with display and message comprises a media file that is playable on the display upon receipt, as taught by Free for the purpose to determine whether that individual has received a gift or is eligible for a promotion, and send a query to the individual as to whether the individual will accept the gift or promotion, such as a free beverage or a beverage at a reduced price.

Claim 9, Haugarth specifically doesn’t disclose, receptacle with display and message comprises a media file that is playable on the display upon receipt, however Free discloses, wherein: the product package further comprises a processor, a display, and a computer-readable memory ((0027); 
the message comprises a media file that is playable by the processor and the display of the product package (“Receptacle 110 may receive the ad and display the ad via display 220, as illustrated in FIG. 5B”) (0036);
and the computer-readable memory of the product package comprises programming instructions that are configured to cause the processor and display of the product package to play the media file on the display upon receipt of the message from the mobile electronic device (“receptacles may be used as containers for trash, cigarette butts and other items. The receptacles may also be used to display advertisements” and “Receptacle 110 may receive the ad and display the ad via display 220, as illustrated in FIG. 5B”) (0012 and 0036).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, a product package comprising a token that includes a power source and a wireless transmitter, and a mobile electronic device comprising a processor, a wireless receiver that is operable to detect a signal emitted by the wireless transmitter of the product package to detect the signal, analyze the signal and extract token information, retrieve user information for a user who is associated with the mobile electronic device and generate a message that corresponds to the extracted information, as disclosed by Haugarth, receptacle with display and message comprises a media file that is playable on the display upon receipt, as taught by Free for the purpose to determine whether that individual has received a gift or is eligible for a promotion, and send a query to the individual as to whether the individual will accept the gift or promotion, such as a free beverage or a beverage at a reduced price.

Claims 11 and 18, Haugarth specifically doesn’t disclose, receptacle with display and message comprises a media file that is playable on the display upon receipt, however Free further comprising a receptacle comprising a display, and wherein: the message comprises a media file that is playable by the display of the receptacle (“Receptacle 110 may receive the ad and display the ad via display 220, as illustrated in FIG. 5B”) (0036),
and display is configured to play the media file upon receipt of the message from the mobile electronic device (“receptacles may be used as containers for trash, cigarette butts and other items. The receptacles may also be used to display advertisements” and “Receptacle 110 may receive the ad and display the ad via display 220, as illustrated in FIG. 5B”) (0012 and 0036).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, a product package comprising a token that includes a power source and a wireless transmitter, and a mobile electronic device comprising a processor, a wireless receiver that is operable to detect a signal emitted by the wireless transmitter of the product package to detect the signal, analyze the signal and extract token information, retrieve user information for a user who is associated with the mobile electronic device and generate a message that corresponds to the extracted information, as disclosed by Haugarth, receptacle with display and message comprises a media file that is playable on the display upon receipt, as taught by Free for the purpose to determine whether that individual has received a gift or is eligible for a promotion, and send a query to the individual as to whether the individual will accept the gift or promotion, such as a free beverage or a beverage at a reduced price.

Claims 10 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over U.S Pub. 20160055360 by (“Haugarth”) in view of U.S Pub. 20150088620 by (“Wittek”) in further view of US Pub. 20130097002 (“Dishneau”).
Claims 10 and 19, Haugarth specifically doesn’t disclose, identify an initial time at which the signal is detected to calculate a future time at which to present a future purchase reminder for the packaged product to the user, however Dishneau discloses, further comprising additional instructions that are configured to cause the processor of the mobile electronic device to: identify an initial time (i.e. Examiner interprets identify signal relates to user time of purchases in past) (“Purchase history 214 can be a collection of purchases, including each product purchased, when and at what price each product is purchased, from what store, and what other products are purchased at a same time (e.g., from the same store on the same day). This collection in the purchase history 214 can be aggregated and organized, though this is not required. In some cases purchase history 214 includes a table for each product indicating this information for easy use and analysis”) (0021, 0030-00031) at which the signal is detected (“Mobile computing device 102, remote device 104, and third-party devices 106 interact through communication network 108, which may be the Internet, a local-area network, a wide-area network, a wireless network, a USB hub, a computer bus, another mobile communications network, or a combination of these”) (0017);
use the initial time to calculate a future time at which to present a future purchase reminder for the packaged product to the user (“Discount offers may be tailored to the appropriate time, either indicating the time at which they should be presented, or notification manager 210 may instead determine when best to notify the consumer. In either case, discount offers may include an expiration date, in which case notification manager 210 displays the discount offers prior to expiration. Discount offers may also include a notification date and time, in which case notification manager 210 notifies the user at the notification date and time”) (0042-0043, 0051);
and at the future time, cause a display of the mobile electronic device to present the future purchase reminder to the user (“notification manager 210 provides a notification indicating that movie tickets may be needed or desired when it has been about a month since John last purchased movie tickets. Furthermore, notification manager 210 may also provide this product's purchase pattern 216 to third parties, receive discount offers, and provides one or more of those offers with the notification”) (0051, 0049-0050).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, a product package comprising a token that includes a power source and a wireless transmitter, and a mobile electronic device comprising a processor, a wireless receiver that is operable to detect a signal emitted by the wireless transmitter of the product package to detect the signal, analyze the signal and extract token information, retrieve user information for a user who is associated with the mobile electronic device and generate a message that corresponds to the extracted information, as disclosed by Haugarth, identify an initial time at which the signal is detected to calculate a future time at which to present a future purchase reminder for the packaged product to the user, as taught by Dishneau for the purpose to determine a purchase pattern for a product based on a user's purchase history, provide this purchase pattern to potential sellers, receive discount offers for the product from those sellers, and notify the user of these offers through his or her mobile device.




Response to Arguments
With regards to 112 and 101 remarks on pg. 9, Examiner issued another non-final, as Examiner erred on not applying these rejections in previous Office Action. However, the Examiner has detailed both the rejections and provided explanation on why it was rejected under 101 and raised questions on 112 first rejection. Further, Examiner has provided detailed reasoning on why the claims were abstract and why the claims under Prong 2, does not provide a technical problem to a technical solution or yield an improvement to communicate a message to user based on received and detected signal via wireless communication protocol to identify the marketing entity associated with product and present marketing message to user – i.e. there is no technical support/technical evidence in the Applicant’s Specification that the claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field (i.e. improving existing technology).
Finally, “by grouping the abstract ideas, the examiners’ focus has been shifted from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types” See MPEP 2106.04(a). Further the examiner has identified at least one abstract idea grouping to recite an abstract idea(s).
 
With regards to Double Patenting rejection:
In regards to the double patenting rejection (Remarks 9), Examiner has not received the Terminal disclaimer filing for the current application and the patented parent application no. 14,824,544 (Pat. 10425777), and hence the rejection is maintained.


With regards to §112 rejection:
In regards to the §112 rejection (see Remarks 9-11), Examiner is persuaded with applicant’s explanation in regards to detecting signal and analyzing the signal, hence the rejection is withdrawn.

With regards to § 101 rejection:
The Examiner has considered Applicant’s arguments for claims 1-19 filed May 17th, 2021 have been fully considered but are unpersuasive. 
Applicant states, “A claim is not 'directed to' a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception …” Remarks 11.
Applicant's arguments have been fully considered but they are not persuasive. As explained above, each of the claimed steps recites processes that perform the abstract idea of communicating a message to user based on received and detected signal, retrieving user information, generating a marketing message to transmit to user. The examiner explains that this activity amounts to an “advertising, marketing, or sales activity or behavior”, and therefore that this activity is appropriately characterized as falling within at least one of the enumerated sub-groupings.
Applicant states, “when considered as a whole, the claims are directed to an innovative technical concept of retrieving product information using a token reader and associating it with user profile information retrieved using a user identifier, to generate a marketing communication in order to improve user product engagement both before and after purchase of a product. This is Remarks 12-13.
Applicant's arguments have been fully considered but they are not persuasive. Independent Claim 1 in Example 42 is directed to solving the problem of format inconsistencies in medical records that are stored locally at various medical offices preventing the records from being shared easily from one office to another. 2019 PEG, 18. The format inconsistencies of the medical records is a technical problem that the claimed invention of Example 42 solves by converting the various medical records into a standardized format. Id. at 18–19. Unlike Example 42, the claimed invention does not solve a technical problem. Rather, describe commercial interactions (i.e., advertising, marketing or sales behaviors) of retrieving product information using a token reader and associating it with user profile information retrieved using a user identifier, to generate a marketing communication. Therefore, the limitations recited above describe a methods of organizing human activity. Accordingly, the claim recites an abstract idea under the first prong of Step 2A.
Examiner acknowledge that “[s]oftware can make non-abstract improvements to computer technology just as hardware improvements can, and sometimes the improvements can be accomplished through either route.” Enfish, 822 F.3d at 1335. However, “to be directed to a patent eligible improvement to computer functionality, the claims must be directed to an improvement to the functionality of the computer or network platform itself.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1365 (Fed. Cir. 2020) (citing Enfish, 822 F.3d at 1336–39). 
Claims 1 and 12 recites a system for communicating a message arranged in no particular way to perform basic functions of receiving, retrieving, and transmitting message/data. The OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (“[R]elying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”). See MPEP §§ 2106.05(a)–(c), (e)–(h).
The 35 U.S.C. 101 rejection of the claims is maintained.

With regards to § 103 rejections:
Applicant's arguments, see pages 14-16, filed May 17th, 2021 with respect to the rejection(s) of claims 1-19 have been fully considered but are unpersuasive.
 “the combination of Haugarth and Wittek fails to teach or suggest at least the following: " a processor of a mobile device configured to: analyze the signal [received from the product packaging token] and extract token information from the signal …” Remarks 14. Applicant’s argument is not persuasive. First the analyzing signal [received from the product packaging] is not recited in the claims, hence under BRI, Haugarth discloses detecting and analyzing the signal and extracting token information, “detect the signal, analyze the signal and extract token information from the signal” (“a processor to encode detected RFID tag details directly into beacon signals transmitted by the broadcasting device. The mobile device then transfers this RFID data and beacon signal data back to the data processing system, which is operative to extract and pair the RFID tag movement event and customer identification details”) (i.e. detecting a signal) (0021) and “tracking and recording the movement of items or objects, such as retail products, in a physical location and associating those records with an individual, such as a customer”) i.e. extracting token information associated with retail product that includes a RFID tags which can be track by receiving a signal (0024, Also refer to fig. 1). 
Further Wittek discloses, to detect a signal emitted by the wireless transmitter of the product package (i.e. electronic identification module comprise of any, an electronic Radio Frequency Identification Device (RFID) tag, a security chip, or other electronic means which may be used to uniquely identify and is attached on a product to detect electronic device such as mobile device to receive the transmitted signal by an electronic identification module) (“the user's smart phone may be adapted to detect whether or not a reusable coffee cup is within its vicinity using an electronic identification module sensor”) (0049).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, a mobile electronic device comprising a processor, a  Haugarth, a product package comprising a token that includes a power source and that is operable to detect a signal emitted by the wireless transmitter of the product package, as taught by Wittek for the purpose to associate an RFID tag with a user through the user's communication device, the retail store may then track the identity of the individual coming into the store based on the RFID tag.
Further, the Method Claim 12, Haugarth discloses, reading, using a sensor of the mobile electronic device (“the mobile device 122 broadcasts its identity to a sensor, which allows a computer system to match customers to RFID tags detected in the same area at the same time”) (0042). And Wittek discloses, information from a token printed on a product package of the product (i.e. a token is associated with electronic identification module that is attached to a product) (“an electronic identification module which may be attached to or embedded within a reusable container or carry product”) (0007).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention, a mobile electronic device comprising a processor, a wireless receiver that is operable to detect the signal, analyze the signal and extract token information, retrieve user information for a user who is associated with the mobile electronic device and generate a message that corresponds to the extracted information, as disclosed by Haugarth, information from a token printed on a product package of the product, as taught by Wittek for the purpose to associate an RFID tag with a user through the user's communication 
Because Applicant's remarks have not overcome the rejections of independent claims, the remarks regarding the dependent claims are likewise unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 20130304553 (“Hertel”); US Pub. 20130059534 (“Sobalvarro”); US Pub. 20160071115 (“Oh”); US Pub. 20150095168 (“Zises”); US Pat. 7775430 (“Lin”).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAUTAM UBALE/Primary Examiner, Art Unit 3682